Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (U.S Pub 2006/0162922) (“Chung”) in view of Schnatzmeyer et al (U.S Pub 2001/0040033) (“Schnatzmeyer”).
Regarding Claim 1, Chung discloses a method for injection of a liquid and a gas mixture into a well that is producing a production fluid at a first production rate (Abstract; paragraphs [0020]-[0021]), wherein the well comprises a borehole extending into the ground to a formation (paragraphs [0036], [0020], [0030]; Figures 2-3), the borehole having at least one production tubing extending through at least a portion of the borehole (two production wells #50 and #51), the method comprising:


Chung, however, fails to expressly disclose wherein the first mixture is injected at a first flow rate to cause the well to increase production of the production fluid to a second production rate that is greater than the first production rate.
Schnatzmeyer teaches the methods above wherein the first mixture is injected at a first flow rate to cause the well to increase production of the production fluid to a second production rate that is greater than the first production rate (Abstract; Page 1, paragraph [0012]; Page 2, paragraphs [0014]-[0015]; Page 4, paragraphs [0041] and [0042]) for the purpose of adjusting the rate of injection of the production fluid in order to optimize well productivity downhole (Abstract; Page 4, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chung to include a first mixture that is injected at a first flow rate to cause the well to increase production of the production fluid, as taught by Schnatzmeyer, because doing so would help adjust the rate of injection of the production fluid in order to optimize well productivity downhole.

Regarding Claim 2, Chung discloses the method according to claim 1, wherein the liquid of the first mixture comprises liquid hydrocarbons (paragraphs [0020]-[0022]).

Regarding Claim 3, Chung discloses the method according to claim 2, wherein the hydrocarbons comprise crude oil (paragraph [0020] and [0021]).

Regarding Claim 4, Chung discloses the method according to claim 3, wherein the crude oil was produced from the well (Abstract; paragraph [0020] and [0021]).

Regarding Claim 5, Chung discloses the method according to claim 1, wherein the gas comprises methane (Abstract; paragraphs [0020]-[0022]).

Regarding Claim 6, Chung discloses the method according to claim 1, wherein the gas is present in the mixture in an amount of from 10 % by volume of the mixture to 99 % by volume of the mixture (Abstract; paragraphs [0020] and [0021]; Page 9, examples).

Regarding Claim 7, Chung discloses the method according to claim 1, further comprising, prior to the injecting the first mixture of the liquid and the gas into the well, forming the first mixture at a location proximal to the well (paragraph [0020] and [0021]).

Regarding Claim 8, Chung discloses the method according to claim 1, further comprising, prior to the injecting the first mixture of the liquid and the gas into the well, determining the first flow rate based on one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (Page 3, paragraphs [0024]; paragraph [0030]; Figure 1b).

Regarding Claim 9, Chung discloses the method according to claim 8, wherein the well geometry parameters comprise one or more of: an internal diameter of well tubing, an external 

Regarding Claim 10, Chung discloses the method according to claim 1, further comprising, subsequent to the injecting the first mixture of the liquid and the gas into the well, identifying one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (Abstract; paragraphs [0020]-[0022]; Page 5, paragraph [0030]).



Regarding Claim 12, Chung discloses the method according to claim 1, wherein, prior to the injecting the first mixture of the liquid and the gas into the well, the at least one production tubing comprises a first volume of production fluid therein having a first density, and wherein, subsequent to the injecting the first mixture of the liquid and the gas into the well, the at least one production tubing comprises a second volume of production fluid therein having a second density, the second density being less than the first density (Abstract; paragraphs [0020]-[0021]; paragraph [0024]).

Regarding Claim 13, Chung discloses a method for injection of a liquid and gas mixture into a producing well, wherein the well comprises a borehole extending into the ground to a formation (paragraphs [0036], [0020], [0030]; Figures 2-3), the borehole having at least one production tubing extending through at least a portion of the borehole (two production wells #50 and #51), the method comprising: injecting a first mixture of a liquid and a gas into the well while the well is producing a first volume of production fluid (Abstract; paragraphs [0020]-[0021]), the first volume of production fluid having a first density.

fails to expressly disclose wherein the first mixture is injected at a first flow rate thereby resulting in the formation of a second volume of production fluid, the second volume of production fluid having a second density that is less than the first density.
Schnatzmeyer teaches the methods above wherein the first mixture is injected at a first flow rate thereby resulting in the formation of a second volume of production fluid, the second volume of production fluid having a second density that is less than the first density (Abstract; Page 1, paragraph [0012]; Page 2, paragraphs [0014]-[0015]; Page 4, paragraphs [0041] and [0042]) for the purpose of adjusting the rate of injection of the production fluid in order to optimize well productivity downhole (Abstract; Page 4, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chung to include a first mixture that is injected at a first flow rate to cause the well to increase production of the production fluid, as taught by Schnatzmeyer, because doing so would help adjust the rate of injection of the production fluid in order to optimize well productivity downhole.

Regarding Claim 14, Chung discloses the method according to claim 13, wherein the liquid of the first mixture comprises liquid hydrocarbons, wherein the hydrocarbons were produced from the well (paragraphs [0020]-[0022]).

Regarding Claim 16, Chung discloses the method according to claim 13, wherein the gas comprises methane (Abstract; paragraphs [0020]-[0022]).



Regarding Claim 18, Chung discloses the method according to claim 13, further comprising, prior to the injecting the first mixture of the liquid and the gas into the well, determining the first flow rate based on one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (Page 3, paragraphs [0024]; paragraph [0030]; Figure 1b).

Regarding Claim 19, Chung discloses the method according to claim 13, further comprising, prior to the injecting the first mixture of the liquid and the gas into the well, determining a relative amount of the liquid and a relative amount of the gas in the first mixture, based on one or more of well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters (Abstract; paragraphs [0020]-[0022]; Page 5, paragraph [0030]).

Regarding Claim 20, Chung discloses the method according to claim 19, wherein the well geometry parameters comprise one or more of: an internal diameter of well tubing, an external diameter of well tubing, an internal diameter of a casing string, a depth of the casing string, an inclination of the casing string, a diameter of the vertical wellbore section, a depth of the vertical section, or a depth of an injection valve; wherein the produced fluids properties comprise one or more of: a density of the well-produced fluids, an API gravity of the produced fluids, such as an 

Regarding Claim 21, Chung discloses a computing device having at least one processor and computer-readable instructions stored thereon, the computer-readable instructions, when executed by the at least one processor cause the computing device to: identify one or more of: well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters; and based on the identifying one or more of: well geometry parameters, well productivity parameters, produced fluids properties, or surface production parameters, determine a first flow rate of a liquid, a gas, or a liquid and gas mixture, for injecting into a well to increase well production of a production fluid (Abstract; paragraphs [0020]-[0022]; Page 5, paragraphs [0030]-[0031]; Figure 1b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Boone (U.S Pub 2013/0153218) – discloses methods of providing lift mechanisms for hydrocarbons from reservoirs.  The methods include injecting a heat carrier fluid comprising steam, hot water, or both into a first well and injecting an organic compound into a second well (Abstract; Page 2, paragraphs [0016]-[0018]).
	Kippie (U.S Pub 2008/0257556) – discloses a hydrocarbon drilling fluid system comprising a hydrocarbon fluid and a foam composition, wherein the foam composition comprises a polymer, gelling agent and a cross-linking agent that are used for gas-lifting operations downhole (Abstract; Page 3, paragraphs [0029]-[0030]).
	Quinlan (U.S Patent 8,371,390) – discloses a dual packer for partially defining a production zone in a wellbore, wherein a first piping extends from a down-hole side of the first through bore and includes a perforated sub and a second piping extending from a down-hole side of the second through bore (Abstract; Col 2, lines 34-60).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674